CLARK, Judge.
Appellant’s single assignment of error is to the granting of directed verdict for appellee. The trial court ruled that the evidence, taken in the light most favorable to appellant, was insufficient to permit twelve reasonable jurors to find that a burglary, as defined by the policy of insurance, in fact occurred. We agree.
The policy definition of “burglary” appears to be a standard provision in burglary policies and the provision has been previously explained and interpreted as follows:
“It is not uncommon for insurance companies to include in their burglary or theft policies a provision that there must exist visible marks or visible evidence of force and violence in effecting a felonious entry. Such a provision is inserted for the protection of the insurer against fraud *200and false claims, and clearly favors the insurer over the insured. However, since such provisions are not ambiguous, the rule requiring construction in favor of the insured does not apply. ... And, although the policy in suit contains a provision relative to an exit by force and violence, the same general principles apply, and the words of the provision being unambiguous, should be accorded their ordinary meaning.
We hold that clause 2(b)(3) quoted above reasonably means that the plaintiff must show exit by force and violence either by visible marks made by tools, etc., or by physical damage to the interior of the premises.”
Clemmons v. Insurance Co., 2 N.C. App. 479, 482, 163 S.E. 2d 425, 427 (1968). There is no evidence of any marks on the outside of the building. The only evidence of any entry signs on the inside the building, was that dust had been swept away. This could have occurred in any number of ways and certainly would not support an inference that the disturbance of the dust was a “visible [mark] made by tools, explosives, electricity or chemicals ____” See policy language quoted supra.
The only other means available to appellant of establishing entry or exit by force and violence would be to argue, as he does, that the removal of the bolt from the plate in the floor constituted “physical damage to the interior of the premises at the place of such exit.” Id. Under the circumstances of this case, we fail to see how removal of the bolt, so that the back door would partially open, constituted physical damage to the premises any more than did picking the lock so that the front door would open. Appellant’s testimony tended to show that the bolt was simply screwed out of the lag with a wrench, as any threaded device is designed to do, not ripped up from the floor. Appellant testified that he replaced the bolt and then welded the bolt head to the plate, not because the bolt had been damaged and welding was necessary to repair it, but “so that nobody could take a wrench and unscrew the bolt back out of the lags in the floor.” The evidence establishes that appellant was able to return the bolt/plate configuration to its prior condition by simply screwing the bolt back into the lag from which it had been unscrewed. Unscrewing the bolt and pivoting the plate obviously damaged neither, or they would have required some repair before the *201bolt/plate configuration could be replaced. Appellant has not alleged that there were any marks on the plate or the bolt. Appellant thus fails to establish a prima facie case for recovering under the contract by failing to produce any evidence of “visible marks made by tools, explosives, electricity or chemicals upon, or physical damage to the interior of the premises as the place of such exit.”
The trial court’s entry of directed verdict is
Affirmed.
Judge Martin (Robert M.) concurs.
Judge Hedrick dissents.